Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s latest amendment necessiated the new grounds of rejection in this FINAL rejection.


Election/Restrictions

Applicant's election with traverse of Group I, claims 1-10, 16, 19, 20 in the reply filed on 2/26/2021 is acknowledged.  The traversal is on the ground(s) that allegedly the common thread that holds the inventions together (namely, the special technical feature) is not known in the prior art (according to applicant) but as is presented in the following office action, there is no special technical feature since the thread that holds the inventions together is known in the prior art thus the invention lack unity of invention.  Applicant next argues that the election of species is allegedly also in error because once again applicant feels that the inventions and species have a common thread that holds them all together and that the common thread is not known in the prior art but as will be shown on the instant record, the “special technical feature” is known in the prior art, thus a lack of unity of invention does indeed exist.



Therefore, claims 11-15, 17, 18, 21 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.

Applicant has not argued this at all.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2708596.

EP teaches the use of a lysate from a Centiella asiatica plant cell culture in a composition as a dermatological tissue repair agent from which the claimed subject matter of the present application differs in that a cell-free supernatant without having contents from the cell lysis is used. Note lysing on page 8. Clearly such cytoplasmic cell contents will have been released when lysed. 

While this is noted, it does NOT exclude the claimed subject matter since the claimed subject matter is NOT limited to only cytoplasmic cell contents and NOT simply, cell contents, thus EP reads right on the claimed subject matter. Further, it is noted that “treatment of a skin wound” is extremely broad. EP teaches a tissue repair agent is a compound or mixture of compounds that allows the synthesis of collagen which clearly is for skin repair which would include skin wound repair. Inherently the senescence in dermis and epidermis cells is reverted since the same composition as claimed is used to treat a skin wound in EP.
 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2708596.


EP teaches the use of a lysate from a Centiella asiatica plant cell culture in a composition as a dermatological tissue repair agent from which the claimed subject matter of the present application differs in that a cell-free supernatant without having contents from the cell lysis is used. Note lysing on page 8. Clearly such cytoplasmic cell contents will have been released when lysed. 

While this is noted, it does NOT exclude the claimed subject matter since the claimed subject matter is NOT limited to only cytoplasmic cell contents and NOT simply, cell contents, thus EP reads right on the claimed subject matter. Further, it is noted that “treatment of a skin wound” is extremely broad. EP teaches a tissue repair agent is a compound or mixture of compounds that allows the synthesis of collagen which clearly is for skin repair which would include skin wound repair. Inherently the senescence in dermis and epidermis cells is reverted since the same composition as claimed is used to treat a skin wound in EP.

In the event it is seen that having the contents of the cell lysis makes a patentable difference versus not having the cell lysis (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to remove the contents of the cell lysis since after one filtrates (which is what is happening in EP) much of the cytoplasmic contents from the cell lysis will be inherently trashed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655